In a habeas corpus proceeding, the appeal is from an order of the Supreme Court, Suffolk County (Stark, J.), dated November 8, 1995, which, after a hearing, sustained the writ to the extent of reducing bail from $100,000, with a cash bail alternative of $50,000, to $30,000 bond with a cash alternative of $15,000.
Ordered that the order is reversed, on the law, without costs or disbursements, and the proceeding is dismissed.
The court which arraigned the defendant on the underlying indictment properly considered the factors set forth in CPL 510.30 (2) in setting the amount of the defendant’s bail, and its determination "was the product of 'an exercise of discretion’ ” (People ex rel. Mascia v Jacquin, 184 AD2d 542, quoting People ex rel. Parone v Phimister, 29 NY2d 580, 581). Therefore, "the habeas corpus court exceeded the narrow scope of the review powers available to it, and erred in substituting its discretion for that of the [arraignment] court” (People ex rel. Doyle v Jacquin, 186 AD2d 235; see, People ex rel. Lazer v Warden, 79 NY2d 839, 840; People ex rel. Moore v Bednosky, 198 AD2d 251, 252; People ex rel. Brown v Bednosky, 190 AD2d 836, 837; People ex rel. Mascia v Jacquin, supra). Mangano, P. J., Thompson, Florio and McGinity, JJ., concur.